                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

CHARLES EUGENE MOORE, #297 332, )
                                )
    Plaintiff,                  )
                                )
    v.                          ) CIVIL ACTION NO. 2:19-cv-610-ALB
                                )
KARLA JONES, et al.,            )
                                )
    Defendants.                 )


                                            ORDER

       This case is before the court on a Recommendation of the United States Magistrate Judge

entered on August 27, 2019. (Doc. 5).          There being no timely objection filed to the

Recommendation, and after an independent review of the file, it is ORDERED that:

       1. The Recommendation of the United States Magistrate Judge is ADOPTED;

       2. The Motion for Preliminary Injunction (Doc. 1) is DENIED;

       3. This case is referred to the United States Magistrate Judge for further proceedings.

       DONE and ORDERED this 27th day of September 2019.


                                                  /s/ Andrew L. Brasher
                                             ANDREW L. BRASHER
                                             UNITED STATES DISTRICT JUDGE
